    Case: 1:19-cr-00869 Document #: 26 Filed: 12/17/19 Page 1 of 2 PageID #:94




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA
                                           No.   19 CR 869
              v.
                                           Judge Robert W. Gettleman
THOMAS OSADZINSKI

                              NOTICE OF MOTION

      PLEASE TAKE NOTICE that on Tuesday, January 7, 2020 at 9:15 a.m., or as

soon thereafter as counsel may be heard, I will appear before the Honorable Robert

W. Gettleman in the courtroom usually occupied by him in the United States

Courthouse, 219 South Dearborn Street, Chicago, Illinois 60604, or before such other

judge who may be sitting in his place and stead, and then and there present the:

      1)     Agreed Motion to Designate a Classified Information Security

             Officer,

      2)     Government’s Motion for Pretrial Conference Pursuant to the

             Classified Information Procedures Act and Memorandum of

             Law in Support Thereof,

      3)     Government’s Unopposed Motion for Entry of Protective Order

             Regarding General and Sensitive Discovery, and

      4)     Government’s Unopposed Motion for Protective Order Pursuant

             to Section 3 of the Classified Information Procedures Act

in the above-captioned case, at which time and place you may appear if you see fit.
    Case: 1:19-cr-00869 Document #: 26 Filed: 12/17/19 Page 2 of 2 PageID #:95




                                            Respectfully submitted,

                                            JOHN R. LAUSCH, JR.
                                            United States Attorney

                                     By:    /s/ Barry Jonas
                                            BARRY JONAS
                                            MELODY WELLS
                                            TIFFANY ARDAM
                                            Assistant United States Attorneys
                                            219 South Dearborn, Fifth Floor
                                            Chicago, Illinois 60604
                                            (312) 353-5300

Dated: December 17, 2019




                                        2
